DETAILED ACTION
	This final office action is responsive to communication filed October 18, 2021.  Claims 1-4 are canceled.  Claims 5-12 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(2) as being rejected by Micucci et al. (US 2018/0103096 A1) (‘Micucci’). 



a cloud service corresponding to a first application being able to be provided to the client apparatus by executing the first application on the cloud server (paragraphs 25, 37 and 46), 
a connection program for accepting a connection from the client apparatus being installed on the cloud server (paragraphs 25 and 44), 
a second application for using a function of the first application being installed on the client apparatus (paragraphs 26, 44 and 49), 
the synchronization program causing the client apparatus to perform 
request signal transmission processing for transmitting a request signal for requesting setting information of the first application to the connection program of the cloud server in response to a login operation or an application synchronization operation on the client apparatus (paragraphs 44, 56), 
setting information reception processing for receiving the setting information of the first application from the connection program of the cloud server as a reply to the request signal (paragraphs 41, 42 and 44), and 
application synchronization processing for, based on the setting information received from the cloud server, generating a database of the second application and synchronizing a display screen of the second application with a display screen of the first application (paragraphs 26, 41, 42, 44 and 49), 

data display processing for causing display of unsynchronized data on the client apparatus (displaying files that are not in chatterbox folder) (Figs. 16, 24 and 30; paragraphs 73, 81-82 and 84),
data reception synchronization processing for receiving data in a database of the first application via the connection program of the cloud server in response to a login operation on the client apparatus and synchronizing data in the database of the second application with the data in the database of the first application (paragraphs 46, 49-50 and 55, 58-60) based on a selection of the data to be synchronized by the client apparatus (files are selected to be added to Chatterbox folder, which is a synchronization folder for storing data that will be synced with cloud) (paragraphs 57, 73, 82, 85, 107), 
data update processing for, if a data input is performed on the second application, updating the data in the database of the second application (paragraphs 48-49, 57, 59), and 
data transmission synchronization processing for transmitting the data in the database of the second application to the connection program of the cloud server in response to a data synchronization operation on the client apparatus and synchronizing the data in the database of the first application with the data in the database of the second application (paragraphs 46, 49-50 and 55, 58-60).

With respect to claim 8, Micucci teaches the non-transitory computer-readable medium according to claim 6, wherein: the setting information includes information on a display item available to the second application (paragraphs 41-45); and 


With respect to claim 10, Micucci teaches a connection program installed on a cloud server in order to accept a connection from a client apparatus (Fig. 1, paragraph 25), 
a cloud service corresponding to a first application being able to be provided to the client apparatus by executing the first application on the cloud server (paragraph 25-26), 
the connection program causing the cloud server to perform 
request signal reception processing for receiving a request signal for requesting setting information of the first application, the request signal being transmitted from the client apparatus in response to a login operation or an application synchronization operation on the client apparatus (paragraphs 44 and 56), and 
setting information transmission processing for transmitting the setting information of the first application to the client apparatus as a reply to the request signal (paragraphs 26, 41, 42, 44 and 49), 
a second application for using a function of the first application being installed on the client apparatus (p paragraphs 26, 44 and 49), 
in the client apparatus, application synchronization processing for, based on the setting information received from the cloud server, generating a database of the second application and synchronizing a display screen of the second application with a display screen of the first application being performed (paragraphs 26, 41, 42, 44 and 49), 

data display processing for causing display of unsynchronized data on the client apparatus (displaying files that are not in chatterbox folder) (Figs. 16, 24 and 30; paragraphs 73, 81-82 and 84),
data transmission processing for transmitting data in a database of the first application to the client apparatus in response to a login operation on the client apparatus to synchronize data in the database of the second application with the data in the database of the first application (paragraphs 46, 49-50 and 55, 58-60) based on a selection of the data to be synchronized by the client apparatus (files are selected to be added to Chatterbox folder, which is a synchronization folder for storing data that will be synced with cloud) (paragraphs 57, 73, 82, 85, 107),
data reception processing for, if a data input is performed on the second application and the data in the database of the second application is thereby updated, receiving the data in the database of the second application, the data being transmitted from the client apparatus in response to a data synchronization operation on the client apparatus (paragraphs 46, 49-50 and 55, 58-60), 
in the cloud server, the data in the database of the first application being synchronized with the data in the database of the second application, the data being received from the client apparatus (paragraphs 46, 49-50 and 55, 58-60).



in the client apparatus, a display item of the second application is synchronized with a display item of the first application using the setting information received from the connection program of the cloud server (paragraphs 41-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Micucci et al. (US 2018/0103096 A1 ) (‘Micucci’) in view of Patel et al. (US 2016/0330279 A1) (‘Patel’).

With respect to claim 5, Micucci teaches a non-transitory computer-readable medium upon which a synchronization program executed by a client apparatus connectable to a cloud server (Fig. 1) is embodied, the non-transitory computer-readable medium including: 

a connection program for accepting a connection from the client apparatus being installed on the cloud server (paragraphs 25 and 44), 
a second application for using a function of the first application being installed on the client apparatus (paragraphs 26, 44 and 49), 
the synchronization program causing the client apparatus to perform 
request signal transmission processing for transmitting a request signal for requesting setting information of the first application to the connection program of the cloud server in response to a login operation or an application synchronization operation on the client apparatus (paragraphs 44, 56), 
setting information reception processing for receiving the setting information of the first application from the connection program of the cloud server as a reply to the request signal (paragraphs 41, 42 and 44), and 
application synchronization processing for, based on the setting information received from the cloud server, generating a database of the second application and synchronizing a display screen of the second application with a display screen of the first application (paragraphs 26, 41, 42, 44 and 49), 
the synchronization program further causing the client apparatus to perform 
data reception synchronization processing for receiving data in a database of the first application via the connection program of the cloud server in response to a login operation on 
data update processing for, if a data input is performed on the second application, updating the data in the database of the second application (paragraphs 48-49, 57, 59), and 
data transmission synchronization processing for transmitting the data in the database of the second application to the connection program of the cloud server in response to a data synchronization operation on the client apparatus and synchronizing the data in the database of the first application with the data in the database of the second application (paragraphs 46, 49-50 and 55, 58-60).
Although Micucci teaches synchronizing in response to a login operation (client registering devices with synchronization program, and a client must be in an online state when installing and registering the synchronization program, Micucci does not explicitly recite the login operation being the client apparatus entering an online state as detected by the synchronization program.
Patel teaches synchronizing in response to a login operation, the login operation being the client apparatus entering an online state as detected by the synchronization program (paragraphs 34 and 49).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the login operation of Micucci to correspond to the client apparatus entering an online state as detected by a synchronization 

With respect to claim 7, Micucci in view of Patel teaches the non-transitory computer-readable medium according to claim 5, wherein: the setting information includes information on a display item available to the second application (paragraphs 41-45); and 
in the application synchronization processing, a display item of the second application is synchronized with a display item of the first application using the setting information received from the connection program of the cloud server (paragraphs 41-45).

With respect to claim 9, Micucci teaches a connection program installed on a cloud server in order to accept a connection from a client apparatus (Fig. 1, paragraph 25), 
a cloud service corresponding to a first application being able to be provided to the client apparatus by executing the first application on the cloud server (paragraph 25-26), 
the connection program causing the cloud server to perform 
request signal reception processing for receiving a request signal for requesting setting information of the first application, the request signal being transmitted from the client apparatus in response to a login operation or an application synchronization operation on the client apparatus (paragraphs 44 and 56), and 

a second application for using a function of the first application being installed on the client apparatus (p paragraphs 26, 44 and 49), 
in the client apparatus, application synchronization processing for, based on the setting information received from the cloud server, generating a database of the second application and synchronizing a display screen of the second application with a display screen of the first application being performed (paragraphs 26, 41, 42, 44 and 49), 
the connection program further causing the cloud server to perform 
data transmission processing for transmitting data in a database of the first application to the client apparatus in response to a login operation on the client apparatus to synchronize data in the database of the second application with the data in the database of the first application (paragraphs 46, 49-50 and 55, 58-60), and 
data reception processing for, if a data input is performed on the second application and the data in the database of the second application is thereby updated, receiving the data in the database of the second application, the data being transmitted from the client apparatus in response to a data synchronization operation on the client apparatus (paragraphs 46, 49-50 and 55, 58-60), 
in the cloud server, the data in the database of the first application being synchronized with the data in the database of the second application, the data being received from the client apparatus (paragraphs 46, 49-50 and 55, 58-60).
client registering devices with synchronization program, and a client must be in an online state when installing and registering the synchronization program, Micucci does not explicitly recite the login operation being the client apparatus entering an online state as detected by the synchronization program.
Patel teaches synchronizing in response to a login operation, the login operation being the client apparatus entering an online state as detected by the synchronization program (paragraphs 34 and 49).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the login operation of Micucci to correspond to the client apparatus entering an online state as detected by a synchronization program as taught by Patel to enable synchronization to occur in response to client going from inactive state to active.  Although Micucci teaches a persistent connection, it is possible for network connections to be lost and this would ensure when the connection is re-established, data would be synchronized (Patel, paragraph 49), thereby ensuring the most up-to-date data.

With respect to claim 11, Micucci in view of Patel teaches the non-transitory computer-readable medium according to claim 9, wherein: the connection program causes the cloud server to perform processing for setting a display item available to the second application (Micucci, paragraph 41-45); and 
.

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive.  Applicant argues Micucci fails to teach unsynchronized data being displayed to the user and the user selecting data to be synchronized because synchronization in Micucci is automatic.  The examiner disagrees.  Micucci teaches that files are displayed that are not in the Chatterbox folder on the client (Figs. 16, 24 and 30).  Micucci further teaches that files are selected to be added to Chatterbox folder, which is a synchronization folder for storing data that will be synced with cloud (paragraphs 57, 73, 82, 85, 107).  Therefore, files which are not in the Chatterbox folder are unsynchronized and adding them to the folder is the way in which a user indicates that he wishes these files to be synchronized.  After files are added to Chatterbox folder, they are synchronized with cloud server.
Applicant’s arguments with respect to claims 5, 7, 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 9773051) teaches displaying unsynchronized files for user selection to be synchronized (Figs. 7 and 13 and corresponding text), and also teaches synchronization in response to a client entering an online state (col. 9 lines 1-3, col. 10 lines 24-27, col. 16 lines 40-42).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        December 9, 2021